Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Quinn, et al. v. JPMorgan Chase Bank, N.A., et al. 1:20-CV-04100-JSR
Quinn v. Signature Bank Corp. et al. 1:20-CV-04144-JSR
Fahmia, Inc. v. MUFG Americas Holding, Co., et al. 1:20-CV-04145-JSR
Fahmia, Inc. v. Citibank, N.A. et al. 1:20-CV-04146-JSR
Johnson v. JPMorgan Chase Bank, N.A. et al. 1:20-CV-04858-JSR

(HON. JED S. RAKOFF)

 

STIPULATED CONFIDENTIALITY AGREEMENT
AND PROTECTIVE ORDER

JED S. RAKOFF, U.S.D.J.

The parties having agreed to the following terms of confidentiality, and the Court having
found that good cause exists for issuance of an appropriately-tailored confidentiality order
governing the pre-trial phase of these actions, it is therefore hereby

ORDERED that any person subject to this Order -- including without limitation the Parties
to these actions, their representatives, agents, experts and consultants, all third parties providing
discovery in these actions, and all other interested persons with actual or constructive notice of
this Order -- shall adhere to the following terms, upon pain of contempt:

1. Any person subject to this Order who receives from any other person any
“Discovery Material” (i.e., information of any kind provided in the course of discovery in these
actions) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose
such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

2. The Party or person producing any given Discovery Material may designate as

Confidential only such material that consists of:

 

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 2 of 13

(a)

(b)

(c)

(d)
(e)

(f)
3.

previously nondisclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates,
minimum guarantee payments, sales reports and sale margins);

previously nondisclosed material relating to ownership or control of any non-public
company;

previously nondisclosed business plans, product development information, or
marketing plans;

any information of a personal or intimate nature regarding any individual;

any information that would be protected under the Federal Rules of Civil Procedure
and/or any other applicable law in the absence of this stipulated protective order,
including but not limited to Federal Rule 26(c)(1)(g) as “trade secret” or
“confidential research, development, or commercial information”; or

any other category of information hereinafter given confidential status by the Court.

With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing person or that person’s counsel may designate

such portion as Confidential by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; or (b) in the case

of electronically stored information produced in native format, by including “Confidential” in the

file or directory name, or by affixing the legend “Confidential” to the media containing the

Discovery Material (e.g., CD-ROM, floppy disk, DVD). Where only a portion of a document has

been designated as Confidential, the Producing Party shall produce for future public use another

copy of said Discovery Material with the confidential information redacted.

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 3 of 13

4, A Producing Party or its counsel may designate deposition exhibits or testimony
within deposition transcripts as Confidential Discovery Material either by: (a) indicating on the
record during the deposition that a question calls for Confidential information, in which case the
transcript of the designated testimony shall be bound in a separate volume and marked
“Confidential Information Governed by Protective Order” by the reporter; or (b) notifying the
reporter and all counsel of record, in writing, within 10 days after a deposition has concluded, of
the specific pages and lines of the transcript as well as the deposition exhibits that are to be
designated Confidential, in which case all counsel receiving the transcript and its exhibits will be
responsible for marking the copies in their possession or under their control as directed by the
Producing Party or that person’s counsel. During the 10-day period following a deposition, all
Parties will treat the entire deposition transcript as if it had been designated Confidential as well
as all of its exhibits.

5. If at any time prior to the termination of these actions, a Producing Party realizes
some portion(s) of Discovery Material that that person previously produced without limitation
should be designated as Confidential, the Producing Party may so designate such material by
apprising all Parties in writing and such designated portion(s) of the Discovery Material will
thereafter be treated as Confidential under the terms of this Order.

6. No person subject to this Order other than the Producing Party shall disclose any
of the Discovery Material designated by the Producing Party as Confidential to any other person
whomsoever, except to:

(a) the Parties to these actions;

(b) counsel retained specifically for these actions, including any paralegal, clerical and

other assistant employed by such counsel and assigned to these matters;

 

 

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 4 of 13

 

(c) outside vendors or service providers (such as copy-service providers and document-

management consultants) that counsel hire and assign to these matters;

 

(d) as to any document, its author, its addressee, any other person indicated on the face
of the document as having received a copy (or in the case of meeting minutes,
presentations, and other similar materials, an attendee or presenter at the meeting),
or any other person who counsel has a good faith basis to believe previously
received the document in the normal course of business and/or in the course of their

employment for a Party;

 

(e) any witness who counsel for a Party in good faith believes may be called to testify
at trial or deposition in these actions, provided such person has first executed a Non- i
Disclosure Agreement in the form annexed as Exhibit A hereto;

(f) any person retained by a Party to serve as an expert witness or otherwise provide

 

specialized advice to counsel in connection with these actions, provided such

person has first executed a Non-Disclosure Agreement in the form annexed as

 

Exhibit A hereto; “

(g) stenographers or court reporters engaged to transcribe depositions conducted or

 

testimony given in these actions;
(h) the Court, including any appellate court, its support personnel, and court reporters;
(1) the Parties’ insurers and insurers’ counsel participating in matters relating to these
actions and their legal, clerical, or support staff, including temporary or contract

staff; and

 

(j) any mediator or arbitrator engaged by the Parties, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto.

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 5 of 13

7. Prior to any disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 6(e), (f) or (j), such person shall be provided by counsel with a copy
of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as Exhibit
A hereto stating that that person has read this Order and agrees to be bound by its terms. Said
counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to
opposing counsel either prior to such person being permitted to testify (at deposition or trial) or at
the conclusion of the case, whichever comes first.

8. All Confidential Discovery Material filed with the Court, and all portions of
pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery
Material, shall be filed under seal with the Clerk of the Court and kept under seal until further
order of the Court. The Parties will use their best efforts to minimize such sealing. In any event,
any Party filing a motion or any other papers with the Court under seal shall also publicly file a
redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts only the
Confidential Discovery Material itself, and not text that in no material way reveals the Confidential
Discovery Material.

9. Any Party who either objects to any designation of confidentiality, or who, by
contrast, requests an expansion of the categories set forth in Paragraph 2 of this Order or still
further limits on disclosure (such as “attorneys’ eyes only” in extraordinary circumstances), may
at any time prior to the trials of these actions serve upon counsel for the Producing Party a written
notice stating with particularity the grounds of the objection or request. If agreement cannot be
reached promptly, counsel for all affected persons will convene a joint telephone call with the

Court to obtain a ruling.

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 6 of 13

10. All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,
even if such material has previously been sealed or designated as Confidential. The Court also
retains unfettered discretion whether or not to afford confidential treatment to any Confidential
Discovery Material or information contained in any Confidential Discovery Material submitted to
the Court in connection with any motion, application, or proceeding that may result in an order
and/or decision by the Court.

11. Each person who has access to Discovery Material that has been designated as
Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of
such material.

12. If, in connection with this litigation, a Party inadvertently discloses information
subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently
Disclosed Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture
of any claim of privilege or work product protection with respect to the Inadvertently Disclosed
Information and its subject matter.

13. If a disclosing Party makes a claim of inadvertent disclosure, the Receiving Party
shall, within five business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been returned or
destroyed.

14. Within five business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing Party shall produce a privilege log with

respect to the Inadvertently Disclosed Information.

 

 

 

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 7 of 13

15. The Receiving Party may move the Court for an Order compelling production of
the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert
as a ground for entering such an Order the fact or circumstances of the inadvertent production.

16. The Producing Party retains the burden of establishing the privileged or protected
nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of
any Party to request an in camera review of the Inadvertently Disclosed Information.

17. This Protective Order shall survive the termination of the litigation. Within 30 days
of the final disposition of these actions, all Discovery Material designated as Confidential, and all
copies thereof, shall be promptly returned to the Producing Party, or, upon permission of the
Producing person, destroyed.

18. This Court shall retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

SO STIPULATED AND AGREED.

/s/ Elaine S. Kusel

Elaine S. Kusel

esk@mcecunewright.com

McCUNE WRIGHT AREVALO, LLP
One Gateway Center, Suite 2600
Newark, New Jersey 07102

Telephone: (973-737-9981

Richard D. McCune (Pro Hac Vice)
rdm@mecunewright.com

Michele M. Vercoski
mmv@mccunewright.com

McCUNE WRIGHT AREVALO, LLP
3281 East Guasti Road, Suite 100
Ontario, California 91761

Telephone: (909) 557-1250

Facsimile: (909) 557-1275

7

 

 

 

 

 

 

 

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 8 of 13

 

 

Derek Y. Brandt (Pro Hac Vice)
rdm@mecunewright.com

McCUNE WRIGHT AREVALO, LLP
231 North Main Street, Suite 20
Edwardville, Illinois 62025

Telephone: (618) 307-6161

Attorneys for Plaintiffs James Quinn, Fahmia, Inc.,
and Prinzo & Associates, LLC

/s/ Jonathan D. Selbin

Jonathan D. Selbin
jselbin@Ichb.com

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

250 Hudson Street, 8th Floor

New York, New York 10013-1413
Telephone: (212) 355-9500
Facsimile: (212) 355-9592

 

Michael W. Sobol (Pro Hac Vice application
forthcoming)

Roger N. Heller (Pro Hac Vice application
forthcoming)

Anne B. Shaver (Pro Hac Vice application
forthcoming)

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

275 Battery Street, 29th Floor

San Francisco, CA 94111-3339
Telephone: (415) 956-1000

Facsimile: (415) 956-1008

 

 

Gary Klinger (Pro Hac Vice application
forthcoming)

MASON LIETZ & KLINGER LLP
227 W. Monroe Street, Suite 2100
Chicago, IL 60606

Telephone: (202) 429-2290

 

Attorneys for Plaintiff Robin Johnson d/b/a CG
Johnson & Company

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 9 of 13

 

/s/ Sylvia E. Simson

Sylvia E. Simson

simsons@gtlaw.com

Keith Hammeran
hammerank@gtlaw.com

Noah Lindenfeld

lindenfeldn@gtlaw.com

GREENBERG TRAURIG

200 Park Avenue, 39th Floor, Suite 39-36 ‘
New York, New York 10166
Telephone: (212) 801-9275
Facsimile: (212) 801-6400

 

Paul J. Ferak (Pro Hac Vice) :
ferakp@gtlaw.com
GREENBERG TRAURIG k
77 West Wacker Drive
Suite 3100

Chicago, IL 60601
Telephone: (312) 456-8400
Fax: (312) 456-8435

Attorneys for Defendant JPMorgan Chase Bank,
N.A., and Specially Appearing Defendant
JPMorgan Chase & Co.

 

/s/ Andrew Soukup

Andrew Soukup

asoukup@cov.com

COVINGTON & BURLING, LLP (DC)
850 10th Street NW

Washington, DC 20001

Telephone: (202) 662-5066

Facsimile: (202) 778-5066

 

 

Paul Fitzgerald Downs
pdowns@cov.com

COVINGTON & BURLING, LLP
The New York Times Building
New York, New York 10018
Telephone: (424) 332-4800
Facsimile: (424) 332-4749

 

Ashley Simonsen (Pro Hac Vice)
asimonsen@cov.com

9

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 10 of 13

 

COVINGTON & BURLING, LLP
1999 Avenue of the Stars

Los Angeles, California 90067
Telephone: (424) 332-4800
Facsimile: (424) 332-4749

 

Attorneys for Defendants MUFG Union Bank, N.A.,
and MUFG Americas Holding Co.

/s/ Christopher J. Houpt
Christopher J. Houpt
choupt@mayerbrown.com
MAYER BROWN LLP

1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 506-2374

 

Lucia Nale (Pro Hac Vice)
Inale@mayerbrown.com

Thomas V. Panoff (Pro Hac Vice)
tpanoff@mayerbrown.com
Christopher S. Comstock (Pro Hac Vice)
ccomstock@mayerbrown.com
Andrew J. Spadafora (Pro Hac Vice)
aspadafora@mayerbrown.com
MAYER BROWN LLP

71 South Wacker Drive

Chicago, IL 60606-7463

Telephone: (312) 782-0600

Attorneys for Defendants Citibank, N.A. and
Citigroup Inc.

 

/s/ Elizabeth Sacksteder

Elizabeth Sacksteder
esacksteder@paulweiss.com

PAUL WEISS RIFKIND WHARTON &
GARRISON, LLP

1285 Avenue of the Americas

New York, New York 10019-6064
Telephone: (212) 373-3505

Facsimile: (212) 492-0505

 

 

Attorneys for Defendant Signature Bank

 

10

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 11 of 13

rsa sdthhed.
JED YRAKOFF, U.S.D.J.
Dated: New York, New York
f 7, 2020

 

 

 

 

11

 

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 12 of 13

 

EXHIBIT A

 

 

 

 
Case 1:20-cv-04100-JSR Document 40 Filed 07/01/20 Page 13 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Quinn, et al. v. JPMorgan Chase Bank, N.A., et al.
Quinn v. Signature Bank Corp. et al.

Fahmia, Inc. v. MUFG Americas Holding, Co., et al.

Fahmia, Inc. v. Citibank, N.A. et al.
Johnson v. JPMorgan Chase Bank, N.A. et al.

 

1:20-CV-04100-JSR
1:20-CV-04144-JSR
1:20-CV-04145-JSR
1:20-CV-04146-JSR
1:20-CV-4858-JSR
(HON. JED S. RAKOFF)

NON-DISCLOSURE AGREEMENT

I, , acknowledge that I have read and understand the

 

Protective Order in these actions governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of the litigation of these

actions and that at the conclusion of the litigation I will return all discovery information to the

Party or attorney from whom I received it. By acknowledging these obligations under the

Protective Order, I understand that I am submitting myself to the jurisdiction of the United States

District Court for the Southern District of New York for the purpose of any issue or dispute

arising hereunder and that my willful violation of any term of the Protective Order could subject

me to punishment for contempt of Court.

DATED:

 

 

 

 

 

 

 

 
